

116 HR 8292 IH: Farmers Undertake Environmental Land Stewardship Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8292IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Crawford (for himself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Water Resources Reform and Development Act of 2014 with respect to the application of the Spill Prevention, Control, and Countermeasure rule to certain farms, and for other purposes.1.Short titleThis Act may be cited as the Farmers Undertake Environmental Land Stewardship Act or the FUELS Act.2.Applicability of Spill Prevention, Control, and Countermeasure ruleSection 1049 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 1361 note) is amended—(1)in subsection (b)—(A)in paragraph (1)(B), by striking 20,000 and inserting 42,000;(B)by amending paragraph (2)(A) to read as follows:(A)an aggregate aboveground storage capacity greater than 10,000 gallons but less than 42,000 gallons; and; (C)in paragraph (3)—(i)by amending subparagraph (A) to read as follows:(A)with an aggregate aboveground storage capacity of less than or equal to 10,000 gallons; and; and(ii)in subparagraph (B), by striking ; and and inserting a period; and(D)by striking paragraph (4);(2)in subsection (c)(2)(A)—(A)in clause (i), by striking 1,000 and inserting 1,320; and(B)in clause (ii), by striking 2,500 and inserting 3,000; and(3)by striking subsection (d).